Carley, Presiding Judge.
After a jury trial, appellant was found guilty of armed robbery and possession of a firearm during the commission of certain crimes. Judgment was entered on the jury’s guilty verdicts and appellant moved for a new trial. The trial court’s denial of appellant’s motion for new trial was filed in the clerk’s office on March 20, 1992. Appellant’s notice of appeal was filed in the clerk’s office on April 21, 1992.
“Although the 30-day period for filing a notice of appeal allowed by OCGA § 5-6-38 (a) ended on [April 19, 1992], that date was a [Sunday]. By operation of OCGA § 1-3-1 (3), appellant had through the following Monday, [April 20, 1992], to file a timely notice of appeal. While the notice of appeal is dated [April 17, 1992], it was not filed until [April 21, 1992]. Timely filing is the necessary act; without it, this court is without jurisdiction and the appeal must be dismissed. [Cit.]” Standi v. Kendrix, 189 Ga. App. 909 (378 SE2d 417) (1989). See also State v. Dixon, 194 Ga. App. 146 (2) (390 SE2d 600) (1990).

Appeal dismissed. Pope, C. J., and Johnson, J., concur.